DETAILED ACTION
The office action is a response to the amendment filed on 12/23/2021 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first inventor-to-file. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2016 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

A reversal-in-whole from the Patent Trial and Appeal Board was received on December 23, 2021.  This reversal-in-whole was based on rejection mailed on June 18, 2019.


Allowable Subject Matter
Claims 1-20 are allowed.
The following prior art references are considered by the examiner as most similar to the instant invention:
a. 	BLAKERS et al. US 2014/0359036 A1 which discloses only combine the data message after the parameter changes. 
b. 	Kmiec et al. US 2013/0218739 A1 which discloses modifying data objects, generating messages. 
	The cited prior arts fail to teach or suggest “modifying, by the processor, at least one of first and second data objects stored in a memory based on the electronic data transaction request message, wherein the first data object includes data about a plurality of unique orders, each unique order associated with a value and an order quantity, and wherein the second data object includes data about a plurality of unique values, each unique value associated with an aggregate quantity and a number of orders aggregated;
upon determining, by the processor, that the first data object has been modified and the second data object has not been modified, generating data indicating the modification to the first data object and generating a first message including the data indicating the modification to the first data object; 
upon determining, by the processor, that a unique order of the first data object and the second data object have been modified, generating data indicating the modification to the unique order of the first data object, generating data indicating the modification to the second data object, and generating a consolidated message including the data indicating the modifications to 
Claims 2-16 are allowed because they further limit claim 1.
Claims 18 are allowed because they further limit claim 17.
Claims 20 are allowed because they further limit claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M. AUNG whose telephone number is (571)270-02.  The examiner can normally be reached on Monday through Friday, 8; 00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. M. A./
Examiner, Art Unit 2452

/Patrice L Winder/Primary Examiner, Art Unit 2452